Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1205
                      Lower Tribunal No. 21-818 CC
                          ________________


                            Brian A. Dupree,
                                 Petitioner,

                                     vs.

                         Shekina Dellmar, etc.,
                                Respondent.



     A Case of Original Jurisdiction – Prohibition.

     Brian A. Dupree, in proper person.

     Henrietta Jo Pace, for respondent.


Before EMAS, C.J., and LOGUE and BOKOR, JJ.

     BOKOR, J.
      Brian A. Dupree petitions this court for a writ of prohibition. 1 Dupree

claims the county court exceeded its authority in adjudicating issues

pertaining to his equitable interest in real property and in continuing to

exercise jurisdiction by failing to dismiss or transfer the action to circuit court.

Based on the clear language of the relevant statutory authority, and

consistent with binding precedent of this court, we agree.

      Section 34.011 of the Florida Statutes establishes county court

“jurisdiction concurrent with the circuit court” over landlord tenant claims

within its jurisdictional limits. § 34.011(1), Fla. Stat. (2020).     Further, the

county court enjoys “exclusive jurisdiction of proceedings relating to the right

of possession of real property . . . except that the circuit court also has

jurisdiction if the amount in controversy exceeds the jurisdictional limits of

the county court or the circuit court otherwise has jurisdiction as

provided in s. 26.012.” § 34.011(2), Fla. Stat. (2020) (emphasis added).

      The county court correctly notes that “[t]he County Court has

jurisdiction to hear matters involving possession and tenancy of real



1
  Prohibition “is very narrow in scope and operation and must be employed
with caution and utilized only in emergency cases to prevent an impending
injury where there is no other appropriate and adequate legal remedy."
Mandico v. Taos Constr., Inc., 605 So. 2d 850, 854 (Fla. 1992). Dupree
appropriately seeks prohibition where, as here, further action in excess of
the trial court’s authority would result in impending injury.

                                         2
property.” April 8, 2021 Order Denying Defendant’s Motion Challenging

Subject Matter Jurisdiction and Granting Plaintiff’s Motion to Strike.

However, Dupree’s counterclaim or affirmative defense regarding his interest

in the real property requires a more fulsome jurisdictional analysis. Dupree’s

claim of equitable interest in the property triggers “the circuit court[’s]

jurisdiction as provided in s. 26.012.” § 34.011(2), Fla. Stat. (2020). Section

26.012 provides exclusive original jurisdiction to the circuit court:

      (a) In all actions at law not cognizable by the county courts;
      [...]
      (f) In actions of ejectment; and
      (g) In all actions involving the title and boundaries of real
      property.

§ 26.012, Fla. Stat. (2020). The county court, therefore, erred in adjudicating

any claim regarding Dupree’s interest in the property and in denying the

motion to dismiss lack of subject matter jurisdiction. See Toledo v. Escamilla,

962 So. 2d 1028, 1030 (Fla. 3d DCA 2007) (“We also find that when Ms.

Toledo asserted in her answer that she was not a tenant and that she had

an equitable interest in the property, ejectment, not eviction, was the proper

remedy, and the matter should have been transferred to the circuit court. The

circuit court has ‘exclusive original jurisdiction’ over ejectment actions.”)

(citing § 26.012(2)(f), Fla. Stat. (2004); Mesnikoff v. FQ Backyard Trading,

LLC, 239 So. 3d 765, 770 (Fla. 3d DCA 2018) (explaining that the county



                                       3
court lacked jurisdiction over an eviction action where the purported tenant

claimed to have an equitable interest in the property); Ward v. Estate of

Ward, 1 So. 3d 238, 239 (Fla. 1st DCA 2008) (“In their answer to the

complaint for eviction filed in the county court. . .petitioners asserted a claim

to an equitable interest in the property they inhabited, which should have

been resolved by the circuit court.”); see also Fla. R. Civ. P. 1.170(j) (2020)

(“[i]f the demand of any counterclaim . . . exceeds the jurisdiction of the court

in which the action is pending, the action must be transferred immediately to

the court of the same county having jurisdiction of the demand in the

counterclaim.”). Accordingly, the county court exceeded its jurisdiction in

adjudicating issues related to Dupree’s claims of an equitable interest in real

property and in continuing to exercise jurisdiction where none exists.

      We grant the petition but withhold issuance of a writ to permit transfer

of the matter to circuit court.




                                       4